Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159588                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  EDWARD LIGHT and RUBY LIGHT,                                                                         Richard H. Bernstein
           Plaintiffs,                                                                                 Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  and
  McKEEN & ASSOCIATES, PC,
           Appellant,
  v                                                                 SC: 159588
                                                                    COA: 339832
                                                                    Wayne CC: 15-002183-NH
  HENRY FORD HEALTH SYSTEM and HENRY
  FORD WYANDOTTE HOSPITAL,
           Defendants-Appellees,
  and
  TERENCE BREDEWEG, D.P.M., SOUTHGATE
  FOOT AND ANKLE CENTER, PLLC, and
  DANIEL ZAHARI, D.P.M.,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 2, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2020
           a0122
                                                                               Clerk